TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00685-CV


Appellants, Southwest Texas HMO, Inc. d/b/a HMO Blue Texas and Health Care Service
Corporation, a Mutual Legal Reserve Company // Cross-Appellants, Vista Health 
Plan, Inc. and Integranet Provider Organization, Inc.

v.


Appellees, Vista Health Plan, Inc. and Integranet Provider Organization, Inc. // Cross-Appellees, Southwest Texas HMO, Inc. d/b/a HMO Blue Texas and Health 
Care Service Corporation, a Mutual Legal Reserve Company





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN103928, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



O R D E R


	On January 3, 2006, court reporter LaSonya Thomas notified this Court that she
would file the court reporter's record on February 13, 2006. (1)  On February 15, 2006, she notified 
us that she would file the record by March 1, 2006.  On April 3, 2006, she requested until April 6,
2006, to file the record.  To date, she has not tendered the record.  On April 11, the Clerk's office
received a phone call from appellants expressing concern about the record.
	Once a party has filed a notice of appeal, requested the reporter's record and paid or
made payment arrangements, then the trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed.  Tex. R. App. P. 35.3 (b), (c); Utley v. Marathon Oil Co., 958
S.W.2d 960, 961 (Tex. App.--Waco 1998, no pet.).  The appellate court "may enter any order
necessary to ensure the timely filing of the appellate record."  Tex. R. App. P. 35.3 (c).  Accordingly,
LaSonya Thomas is ordered to file her part of the reporter's record fifteen days from the date of this
order.  No further extensions will be allowed.
	It is ordered April 21, 2006.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
1.        Three court reporters were involved in this case.  We have received the record from the other
reporters.